Title: Editorial Note on Franklin’s Part in the Congressional Debate of July 30 to August 1, 1776
From: 
To: 


Richard Henry Lee’s famous resolution of June 7, 1776, called for independence and confederation. Congress considered the resolution the next day, and on the 11th and 12th appointed a committee to draw up articles of confederation. The committee’s report, commonly called the Dickinson draft after its chief architect, was presented on July 12. It was printed for the delegates, and intermittently discussed and amended from July 22 to August 20. One of the crucial debates, on proportional versus equal representation of the states in Congress and on their financial contributions to the confederacy, was on July 30, 31, and August 1. Franklin spoke three times, contrary to his usual habit; neither the order of the speeches nor the days on which they were given is clear. John Adams recorded them in his diary, in the first person and all, presumably, in shortened form. Jefferson described one of them; his version is in the third person and considerably longer than Adams’, but even so is tantalizingly brief. The two reporters, nevertheless, provide the only record we have of Franklin’s debating questions that went to the heart of the confederation.

Article 17 of Dickinson’s draft provided that each state should have a single vote in Congress. Franklin opened the debate, to judge by Adams’ account, by stating bluntly the case for proportional representation. “Let the smaller Colonies give equal Money and Men, and then have an equal Vote. But if they have an equal Vote, without bearing equal Burthens, a Confederation upon such iniquitous Principles, will never last long.”
This was the nub of the question. Article 11, as formulated by Dickinson’s committee, provided that all Congressional appropriations for defence and the general welfare be defrayed from a common treasury, into which each state would pay a quota determined by its population, Indians excluded. Were slaves also to be excluded? Here was another divisive issue, this time between northern and southern states. No union would be possible, protested Thomas Lynch of South Carolina, if slaves were considered people for the purposes of assessment, rather than property like land or sheep or horses. This reasoning, according to Adams, provoked Franklin to reply. “Slaves rather weaken than strengthen the State,” he said, “and there is therefore some difference between them and Sheep. Sheep will never make any Insurrections.” Samuel Chase moved that the article be amended to include only white inhabitants, and after long discussion the amendment was defeated on August 1 by the seven northern states.
The concomitant debate on Article 17 seems also to have reached its conclusion on August 1. Franklin moved an amendment, “that Votes should be in Proportion to Numbers.” This he considered to be equal representation, in the sense that population and votes were equated. The two accounts of what he said on that point, and the context in which he said it, differ markedly. He spoke, according to Adams, immediately after a member of the drafting committee had analyzed the position taken by the individual states. “I hear,” Franklin said, “many ingenious Arguments to perswade Us that an unequal Representation is a very good Thing. If We had been born and bred under an unequal Representation We might bear it. But to sett out with an unequal Representation is unreasonable.
“It is said the great Colonies will swallow up the less. Scotland said the same Thing at the Union.”
This speech, according to Jefferson, had a quite different setting. It followed a compromise suggested by Samuel Chase, that when questions of money came before Congress each state should have a voice proportioned to its population, and in all other questions an equal voice.
“Dr. Franklin [deleted: seconded the proposition] thought that the votes should be so proportioned in all cases. He took notice that the Delaware counties had bound up their Delegates to disagree to this article. He thought it a very extraordinary language to be held by any state, that they would not confederate with us unless we would let them dispose of our money. Certainly if we vote equally we ought to pay equally: but the smaller states will hardly purchase the privilege at this price. That had he lived in a state where the representation, originally equal, had become unequal by time and accident he might have submitted rather than disturb government: but that we should be very wrong to set out in this practice when it is in our power to establish what is right. That at the time of the Union between England and Scotland the latter had made the objection which the smaller states now do. But experience had [deleted: shewn] proved that no unfairness had ever been shewn them. That their advocates had prognosticated that it would again happen as in times of old that the whale would swallow Jonas, but he thought the prediction reversed in event and that Jonas had swallowed the whale, for the Scotch had in fact got possession of the government and gave laws to the English. He reprobated the original agreement of Congress to vote by colonies, and therefore was for their voting in all cases according to the number of taxables [deleted: so far going beyond Mr. Chase’s proposition].”
The argument was unavailing; Article 17 was approved as the committee had reported it. Franklin considered entering a protest from the Pennsylvania convention, which was then sitting, and drafted one that put the case for the opposition in no uncertain terms; the draft is below under August 20. But he decided, as he explained there, to let the issue drop.
